 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MATTHEW LAYNE                                    CASE NO. C20-6238JLR
           WELLINGTON,
11                                                          ORDER ADOPTING REPORT
                                Petitioner,                 AND RECOMMENDATION
12                v.

13
           JEFFREY A. UTTECHT, et al.,
14
                                Respondents.
15
           This matter come before the court on the Report and Recommendation of United
16
     States Magistrate Judge J. Richard Creatura. (R&R (Dkt. # 12).) Having carefully
17
     reviewed the foregoing, all other relevant document, and the applicable law, the court
18
     ADOPTS the Report and Recommendation (Dkt. # 12) and DISMISSES Mr.
19
     Wellington’s federal habeas petition with prejudice.
20
           A district court has jurisdiction to review a Magistrate Judge’s report and
21
     recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must
22


     ORDER - 1
 1   determine de novo any part of the magistrate judge's disposition that has been properly

 2   objected to.” Id. The court reviews de novo those portions of the report and

 3   recommendation to which specific written objection is made. United States v.

 4   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). When no objections are

 5   filed, the court need not review de novo the report and recommendation. Wang v.

 6   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 7         Here, no party has objected to Magistrate Judge Creatura’s Report and

 8   Recommendation. (See Dkt.) Thus, the court need not review de novo the Report and

 9   Recommendation. See Wang, 416 F.3d at 1000. Moreover, the court has examined the

10   record before it, including the Report and Recommendation, and finds Magistrate Judge

11   Creatura’s reasoning persuasive in light of that record. Accordingly, the court ADOPTS

12   the Report and Recommendation (Dkt. # 12) in its entirety, DISMISSES Mr.

13   Wellington’s federal habeas petition with prejudice, and DENIES the issuance of a

14   certificate of appealability. The Clerk is DIRECTED to send copies of this order to the

15   parties and to Magistrate Judge Creatura.

16         Dated this 29th day of June, 2021.

17

18                                                   A
                                                     JAMES L. ROBART
19
                                                     United States District Judge
20

21

22


     ORDER - 2
